United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                     April 16, 2007
                             FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                                  No. 05-40889
                              Conference Calendar


                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    VERSUS

                            RUBEN RODRIGUEZ-CUEVAS,

                                                      Defendant-Appellant.



             Appeal from the United States District Court
              For the Southern District of Texas, Laredo
                        USDC No. 5:05-CR-98-ALL


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

             This   court     previously   affirmed   the   conviction      and

sentence of the Appellant Ruben Rodriguez-Cuevas (“Cuevas”).                 On

December 11, 2006, the Supreme Court vacated and remanded the case

for reconsideration in light of Lopez v. Gonzalez, 127 S. Ct. 625

(2006).

             In light of Lopez, the district court erred by enhancing

Cuevas’s sentence based on a state conviction for possession of


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
methamphetamine.     Because Cuevas has completed the confinement

portion of his sentence, any argument that the prison term should

be reduced is moot and the only portion of the sentence remaining

for consideration is the defendant’s term of supervised release.

            However, as the Federal Public Defender notes, Cuevas

presumably has been deported. In order to resentence the defendant

to correct the error and reduce the defendant’s term of supervised

release, FEDERAL RULE   OF   CRIMINAL PROCEDURE 43 requires the defendant to

be present and have the opportunity to allocute.                 Because the

defendant   has   been       deported   and   is   legally   unable,   without

permission of the Attorney General, to reenter the United States to

be present for a resentencing proceeding, there is no relief we are

able to grant Cuevas and his appeal is moot.           See United States v.

Rosenbaum-Alanis, No. 05-41400, 2007 WL 926832 (5th Cir. March 29,

2007).   The appeal is therefore DISMISSED.




                                        2